Title: Enclosure: Jean Baptiste de Ternant to Edmund Randolph, 3 December 1794
From: Ternant, Jean-Baptiste, chevalier de
To: Randolph, Edmund


          
            from Turner’s lane December the 3d 1794
          
          Mr Ternant is sorry that a more immediate answer could not be returned to Mr Randolph’s note of 18th ult. which only came to hand yesterday, owing to its having been carried to a house in town, instead of being Sent directly to Mr Ternant’s own residence.
          Mr Randolph saying meerly that he transmits an inclosed letter addressed to the President, on a supposition that Mr T. is acquainted with the subject of it, Mr Ternant must have supposed in his turn, that the said letter was communicated in order to furnish the President with elucidations on its contents: and accordingly, after looking over the journal and notes he used to keep when in office, he finds himself enabled to give the

following Statement of Mr Le Breton des Chapelles’s claim on the State of Virginia.
          That claim, originally of 813 dollars, was the amount of a bill drawn during the american war by Oliver Polluck acknowledged agent for Virginia on Mess. Penet d’Acosta & Co. in favor of Mr favre d’Aunoy who had passed it to the order of Mr Le Breton des Chapelles, his relation and creditor—that bill having been returned protested, Mr de Vergennes, in 1784 charged the king’s minister plenipy in America to endeavour to obtain its liquidation from the debtor State—Mr Marbois who acted then as chargé des affaires in this country referred the business, as was customary in the course of official functions, to the french Consul in Virginia, Mr Oster, into whose hands it has since remained and was Still at the time of Mr Ternant’s removal from office—In consequence of a resolution from the Council of Virginia, Mr Oster obtained 290,½ 10/72 dollars on account, for which sum, he remitted to Mr des Chapelles in feby 1786, a bill of 1525£ 18s. tournois the amount of which was received by that State creditor. the affair remained in that Situation till Mr Ternant’s arrival here in August 1791, when he wrote instantly to Mr Oster and pressed him to urge the payment of the money remaining due to Mr Le Breton des Chapelles: But, notwithstanding every anxious effort used with that view, it was not till february following, that is of 1792, that Mr Oster inclosed to Mr Ternant a letter for Mr Le Breton des Chapelles containing a bill on Paris drawn in favor of the latter to the amount of 1023£ 16s. 4d. tournois, as a full remittance of the monies by him (Mr Oster) received to that day, with a general account, by which it appeared that a balance of 98,2/3 dollars remained Still unpaid by the government of Virginia; and Mr Oster wrote at that time to Mr Ternant that frequent applications had been made in vain for the payement of that trifling balance—that letter of Mr Osters containing the above bill of 1023£ 16.4, with the general account was inclosed in another letter from Mr Ternant to Mr Le Breton des Chapelles, and the whole has been forwarded by duplicate along with an official dispatch of 13th march 1792 to the then Minister for foreign affairs Mr de Lessart—Mr Ternant was since officially informed that the above dispatch, had been received by Mr Dumourier; but no answer or letter

whatever from Mr Le Breton des Chapelles ever reached Mr Ternant in america, which together with the untoward business of office then on hand, prevented his writing any more to Mr Oster on the subject. Whether the balance due by the State of Virginia has been paid Since or not, Mr Ternant cannot tell—as to the bill of exchange above mentioned, as it was drawn in Mr Le Breton des Chapelles’s own name, the amount of it cannot have been legally paid to any body but himself or his attorney; and if finally the bill did not come to hand, of course Mr Oster can be asked for a renewal or duplicates of the same—But the President will be Sensible that Mr Ternant, cannot without injuring the person he would wish eagerly to serve, address any thing to Mr Oster Consular agent of the french Republic, and much less to Mr fauchet their Minister, on the subject and in favor of an Emigrant—As to pressing the payment of what may yet remain due by the State of Virginia, the same difficulty exists for Mr Ternant, because Mr Oster being officially posessed of the original title (the bill) the balance due thereon can only be discharged into his hands; unless the executive of Virginia by being made acquainted with the peculiarity of the case wuld be prevailed upon to pay it off to another person, as appears fully and consistently practicable—But that neither can be attempted by Mr Ternant, for the President must be convinced, from the recent conduct of the federal government towards him in regard to a most atrocious official calumny, that he cannot expect in a case of this kind to have the least influence or credit with the government of Virginia—It grieves Mr Ternant infinitely not to be in a situation to do what he would wish, on the occasion—But the President may rest assured that no body can be more worthy his generous and humane attention than Mr Le Breton des Chapelles.
        